DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-13 directed to an invention non-elected without traverse on 07/19/2021.  Accordingly, claims 1-13 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-13 directed to inventions of Groups I - non-elected without traverse on 07/19/2021.  Accordingly, claims 1-13 have been cancelled.
Allowable Subject Matter
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 14, Neet et al. (US 2005/0110360) discloses a stator core winding for a motor (abstract, para 2), wherein the stator core winding (24) is wound in N slots (28) of a stator and forms M layers (Figs 1-3), the stator core winding comprising: a first wire (32, para 22) that, passes through a first layer of a first slot (28) to be positioned in a first direction according to a first rule, the first rule comprising positioning the first wire at a spacing of R slots in a layer number ascending manner until reaching an Mth layer (Figs 1-3). 
However, neither Neet et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “in the Mth layer, the first wire passes a first same-layer transition and advances to the Mth layer having the spacing of R; the first wire is positioned in a second direction opposite to the first direction according to a second rule, the second rule comprising positioning the first wire at the spacing of R slots in a layer number descending manner until reaching the first layer; in the first layer, the first wire passes through a second same-layer transition and advances to the first layer having the spacing of R; and the first wire advances in the first direction and the second direction by repeating, the manner of following the first rule, passing the first same-layer transition, following the second rule, and passing the second same-layer transition until the first wire fills up the M layers without crossing itself and extends out from the first layer, the first same-layer transition and the second same-layer transition being in a same direction”. 

	In claim 20, Neet et al. (US 2005/0110360) discloses a stator for a motor (abstract, para 2), the stator comprising: a first end; a second end; a main body connecting to the first end and the second end (Fig 2A), wherein the main body comprises a hollow inner wall (Fig 2A); N slots (28), wherein the N slots are formed on the inner wall, located between the first end and the second end, face a central axis of the main body, and provided with a depth capable of accommodating a cross section of M layers of wires (Fig 2B); and a winding (24), the winding comprising a first wire (32), wherein the first wire passes through a first layer of a first slot to be positioned in a first direction according to a first rule (Figs 1-3), the first rule comprising positioning the first wire at a spacing of R slots in a layer number ascending manner until reaching an Mth layer (Figs 1-3). However, neither Neet et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “in the Mth layer, the first wire passes a first same-layer transition and advances to a next slot having the spacing of R, the first wire is positioned in a second direction opposite to the first direction according to a second rule, the second rule comprising positioning the first wire at the spacing of R slots in a layer number descending manner until reaching the first layer, in the first layer, the first wire passes through a second same-layer transition and advances to a next slot having the spacing of R, the first wire advances in the first direction and the second direction by repeating the manner of following the first rule, passing the first same-layer transition, following the second rule, and passing the second same-layer transition until the first wire fills up the M layers without crossing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834